DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 and 18 recites the limitation "the thread fastening structure" in lines 4 and 4, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Document CN 105864066 to Lai.
Regarding claims 1 and 13, Lai teaches a tower fan having a tower fan housing assembly (Fig. 1), comprising: a housing body (12), comprising an opening (Fig. 2) suitable for taking out a fan wheel (as shown in Fig. 5-7), inside the housing body (Fig. 5-7); and an air-throughflow part (19), detachably mounted at the opening of the housing body (Fig. 4).
Regarding claims 2, 3, 14, and 15, Lai teaches the tower fan housing assembly as claimed in claim 1 (see above), wherein, the opening is arranged on a rear housing of the housing body (see translated specification, final two lines: “[t]he side surface… refers to all the sides of the column shape of the tower fan”), and the air-throughflow part is a rear net close to an air inlet of the fan wheel (Fig. 2) (claims 2 and 14), and 
wherein, the opening is arranged on a front housing of the housing body, and the air-throughflow part is an air guiding part close to an air outlet of the fan wheel (see translated .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 7, 8, 10-12, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Document CN 105864066 to Lai in view of Chinese Patent Document 205858742 to Pang.
Regarding claims 4 and 16, Lai teaches the tower fan housing assembly of claim 1 and the tower fan of claim 13 (see above), but fails to teach that the air-throughflow part is mounted on the housing body through a slide fastener structure.
Pang teaches a tower fan wherein the air-throughflow part is mounted on the housing body through a slide fastener structure (see translated abstract: “the door is removably and slidably connected to the cavity shell”).
Pang also teaches that its slide fastener allows for easy access to the interior of the fan while preventing accidental removal of the fan casing cover (translated abstract, pg. 3, ll. 7-10 and pg. 2, ll. 33).  Because both Lai and Pang deal with tower fans with removable covers and Pang teaches a fastener which allows easy access to the interior of the fan while preventing accidental removal of the fan casing cover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Lai by using the slide fastener of Pang for the 
Regarding claims 7, 8, 10-12 and 19-20, Lai as modified by Pang teaches the tower fan housing assembly as claimed in claim 4 and the tower fan as claimed in claim 16 (see above), wherein
the slide fastener structure comprises a plurality of slide fasteners (31) disposed on the air- throughflow part (Fig. 3) and a plurality of sliding tables (see annotated figure from Pang below) which are disposed on the housing body and are in one-to-one correspondence with the plurality of slide fasteners (Fig. 10); a catching groove (see annotated figure from Pang below) is formed on each of the plurality of slide fasteners (Fig. 15); and each of the plurality of sliding tables is driven to slide into the each of the plurality of catching grooves (Fig. 15), as to connect the air-throughflow part and the housing body (Fig. 14) (claims 7 and 19),
a first segmented groove (4115, see annotated figure from Pang below) avoiding interference of the each of the plurality of slide fasteners is molded at a corresponding position on the housing body, and the each of the plurality of sliding tables is formed on a side of the first segmented groove (see annotated figure from Pang below) (claims 8 and 20),
an end surface of an end of the each of the plurality of sliding tables facing a bottom of the catching groove cooperates with the bottom of the catching groove through a first wedge-shape face (4125) (claim 10),
a side of the each of the plurality of sliding tables vertical to an inserting direction that the slide fastener is inserted into the first segmented groove cooperates with a wall of the catching groove (see annotated figure from Pang below) through a second wedge-shape face (claim 11), and
the each of the plurality of slide fasteners and/or the each of the plurality of sliding tables is provided with a guiding face (see annotated figure from Pang below) configured to guide a corresponding slide fastener to be fastened with a corresponding sliding table in a sliding manner, or the .

    PNG
    media_image1.png
    649
    1063
    media_image1.png
    Greyscale

Claim 5, 6, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Document CN 105864066 to Lai in view of Chinese Patent Document 205858742 to Pang and in further view of US 7,632,340 to Brady et al.
Lai as modified by Pang teaches the tower fan housing assembly as claimed in claim 4 and the tower fan as claimed in claim 16 (see above), but fails to teach
the tower fan housing assembly further comprises a thread fastening structure (92) disposed between the housing body and the air-throughflow part (claims 5 and 17), or

Brady teaches an air purifier which houses a fan (28) and which further comprises a thread fastening structure disposed between a housing body (12) and an air-throughflow part (20, col. 4, ll. 38-44)(claims 5 and 17), and
an end of the air-throughflow part without a slide fastener structure is connected with the housing body through a clamping structure (col. 4, ll. 38-44 “clamps”) in an inserting manner, and the other end is connected with the housing body through the thread fastening structure (col. 4, ll. 38-44 bolts) (claims 6 and 18).
Brady goes on to teach that various types of fasteners may be used to secure cover 20 onto the air purifier case 12 while retaining the ability to remove the cover as needed (col. 4, ll. 38-44).  Because Lai as modified by Pang teaches a fan housing with a removable cover (Lai translated abstract) and Brady teaches the use of different fasteners to secure such a cover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Lai as modified by Pang by using a screw fastener and clamping fastener as taught by Brady as a simple substitution of one known prior art element for another (the types of fasteners) in order to achieve the predictable result of securing the cover while still allowing it to be removed as required. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 represents a non-obvious improvement over the invention patented in Pang which is considered the most relevant prior art, wherein the improvement comprises the arrangement of a second groove which corresponds in depth to the thickness of the catching groove.  The prior art does not teach a combination of grooves in addition to those of claim 7, from which claim 9 depends, and therefore could not be rearranged to meet the claimed configuration. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM W BROWN/Examiner, Art Unit 3745 

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745